DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 6-7, 10-18, and 20-27 are pending in the After-Final Amendment filed 11/30/2020.
The rejection of claim 24 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 12. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1 and 21. 
However, claims 1, 4, 6-7, 10-18, and 20-26 are rejected in view of previously applied Bemis et al. (US 4313767 A), as set forth below.
New claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over previously applied references to Wu (US 8147616 B2) in view of JP 2013027874 A (Machine Translation by Espacenet generated 12/09/2019), and Kasting (US 5598316 A).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Bemis et al. (US 4313767 A) discloses a method for cleaning containers with an ionized gas [Abstract], where dry nitrogen is an effective substitute for air in the ionized air blast [col. 4, lines 23-33].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4, 6-7, 10-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 8147616 B2) in view of JP 2013027874 A (Machine Translation by Espacenet generated 12/09/2019), Kasting (US 5598316 A), and Bemis et al. (US 4313767 A).
Examination Note: Italics are used to identify claims limitation that are not explicitly disclosed by the cited reference. 
1. Wu discloses a method for removing a foreign object attached on a can body [Abstract, claims 21-22, Fig. 12], the method comprising:
placing the can body on a first conveyance line with an opening of the can body facing up [claims 21-22, Fig. 12];
blowing a destaticizing air downwardly to the can body to impart the can body with a destaticization state on the first conveyance line [claim 21-22, Fig. 12];
reversing the can body at a second conveyance line extending obliquely downward from the first conveyance line [col. 1, lines 49-64]; and
rinsing the can body after the blowing of the destaticizing air along the second conveyance line [col. 1, lines 49-64],
wherein the rinsing comprises spraying water and blowing air together to an inside of the can body while the can body is in the destaticization state [col. 1, lines 49-64].
Wu teaches that spraying a combination of air and water into an inverted container is a conventional cleaning step [col. 1, lines 49-64], and that an optional additional rinsing step may take place after the ionized air rinsing step [col. 3, line 62-col. 4, line 3]. However, Wu fails to explicitly disclose the italicized claim limitations above.
However, JP 2013027874 A discloses a method of container cleaning [Abstract], comprising:
The container cleaning machine cleaning the container by jetting the washing water on an inner surface of the cylindrical container C moving in an inverted state includes: a plurality of two-fluid nozzles 
[para. 0007] In order to achieve the above object, the present inventors have proposed a cleaning nozzle that can reduce the consumption of cleaning water without weakening the striking force applied to the object to be cleaned when spraying the cleaning water on the object to be cleaned. As a result of repeated research on the above, it was conceived that a two-fluid nozzle was applied to the washing nozzle, and further, an attempt was made to use a one-fluid nozzle that has a high washing effect for washing away the object to be washed.

    PNG
    media_image1.png
    301
    472
    media_image1.png
    Greyscale

Figure 1 is reproduced above has been rotated for clarity.
[para. 0008] As shown in FIG. 1, a cleaning water supply pipe 1 is disposed, and a plurality of two fluid nozzles 2 and a single one fluid nozzle 3 are installed in the cleaning water supply pipe 1. The two-fluid nozzle 2 is arranged at a predetermined pitch from the upstream side to the downstream side in the traveling direction of the cylindrical container C (only one cylindrical container is shown in FIG. 1) such as a can container. The number of is set to 12, for example. These two fluid nozzles 2 are supplied with compressed air of a predetermined pressure from an air pipe 4 through a tube 5. At least one 1-fluid 
[para. 0009] As shown in FIG. 2A, the two-fluid nozzle 2 is supplied with cleaning water and compressed air. The washing water and the compressed air supplied to the two-fluid nozzle 2 are mixed with water in the air-water mixing chamber, and air-water mixing mist (mist-like water particles) is injected from the nozzle at the tip of the nozzle. As shown in FIG.2 (b), the injection shape injected from the nozzle of the 2 fluid nozzle 2 is a conical pattern (upper figure) or a fan-shaped pattern (lower figure). When the ejection shape is a conical pattern, the ejection surface is circular, and when the ejection shape is a fan pattern, the ejection surface is an elongated rectangle. In the present invention, it is preferable to use a fan-shaped two-fluid nozzle having a small spray area, a high spray hitting force per unit area, and capable of improving the cleaning ability. In this way, the two-fluid nozzle of the present invention reduces the amount of water used for cleaning water because the cleaning water is mixed with air / water by mixing the cleaning water and compressed air into an air / water mist (mist-like water particles) be able to. Moreover, since the mist-like water particle in which the air pressure of the compressed air is added to the water pressure of the cleaning water is formed by the air-water mixing of the cleaning water and the compressed air, a high striking force can be obtained.
It would have been prima facie obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the method of rinsing a container via ionized air and optional other rinsing steps, of Wu [col. 3, line 62-col. 4, line 3], to include the method of spraying both air and water into the containers on an obliquely angled conveyance line, of JP 2013027874 A, in order to provide improve cleaning effect through a higher striking force, and reduce water consumption, as taught by JP 2013027874 A [para. 0009]. 

Additionally, the combination of the linear conveyance line, of Wu, with the angled conveyance line of JP 2013027874 A, would result in the outcome of two conveyance lines because 1) Wu teaches a linear conveyance for rinsing the containers with ionized air [Fig. 12], while JP 2013027874 A teaches an angled conveyance line, which provides improved cleaning effect through a higher striking force, and reduced water consumption [para. 0009]. 
Finally, although Wu is drawn to cleaning plastic, PET bottles [Abstract], Kasting teaches that PET bottles and aluminum beverage cans are equally affected by static electrical charges, which adhere debris and other contaminants to the containers, and are cleaned using the same methods [col. 1, lines 28-40; col. 2, lines 38-50]. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the container cleaning method of Wu would be suitable for containers other than PET bottles [Wu, Abstract], and in particular would be suitable and obvious to apply for removing static charges from aluminum beverage cans, as taught by Kasting [col. 1, lines 28-40; col. 2, lines 38-50].

the destaticizing air includes destaticizing ions and a nitrogen gas.
However, Bemis et al. (US 4313767 A) discloses a method for cleaning can containers with an ionized gas [Abstract; col. 1, lines 9-27], where dry nitrogen is an effective substitute for air in the ionized air blast [col. 4, lines 23-33].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressurized ionized air, of modified Wu, to include ionized nitrogen gas, of Bemis, because dry nitrogen is an effective substitute for air in the ionized air blast, as taught by Bemis [col. 4, lines 23-33].
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143, B.
4.    Modified Wu discloses the method according to claim 1, wherein the blowing is performed by blowing the destaticizing air to both inner and outer surfaces of the can body downward [Wu, Fig. 12, col. 9, lines 20-28].
6.    Modified Wu discloses the method according to claim 1, wherein the blowing of the destaticizing air is performed by a destaticizing air blower that is placed above both of the can body and the rinser to blow the destaticizing air [Wu, Fig. 12, col. 9, lines 20-28].
7.    Modified Wu discloses the method according to claim 6, wherein the destaticizing air blower is placed between the first conveyance line and the rinser on the second conveyance line of the can body [Wu, Fig. 12, col. 9, lines 20-28].
10.    Modified Wu discloses the method according to claim 8, wherein the destaticizing air is blown to an inner surface of the can body as the destaticizing ions are carried by the air [col. 7, lines 43-51].

12.    Modified Wu discloses the method according to claim 2, wherein the destaticizing air blower blows the destaticizing air to the can body before the can body is reversed by a reversing portion [col. 3, line 62-col. 4, line 3; JP’ 874, Abstract]. 
13.    Modified Wu discloses the method according to claim 8, wherein the destaticizing ions and the air are supplied to the foreign object attached on an inner surface of the can body, thereby removing the foreign object from the inner surface [col. 7, lines 43-51].
14.    Modified Wu discloses the method according to claim 12, wherein the rinsing of the can body includes blowing the air or the water to the can body reversed by the reversing portion to rinse the inside of the can body [JP’ 874, Abstract].
15.    Modified Wu discloses the method according to claim 12, wherein the rinsing of the can body includes rotating the can body to an original position [Wu, “bottling”, col. 3, line 62-col. 4, line 3; JP’ 874, Abstract].
16.    Modified Wu discloses the method according to claim 1, wherein electrification of the can body is eliminated by blowing the destaticizing air to the conveyed can body, thereby removing static electricity of the foreign object attached on the can body [col. 7, lines 43-51].
17.    Modified Wu discloses the method according to claim 6, wherein the destaticizing air blower is placed in an upstream side with respect to the rinser [col. 3, line 62-col. 4, line 3].
18.    Modified Wu discloses the method according to claim 12, wherein a position where the destaticizing air is blown by a destaticizing air blower is contiguous to a position of the reversing portion [col. 3, line 62-col. 4, line 3; JP’ 874, Abstract].
20.   Modified Wu discloses the method according to claim 1, wherein the water is sprayed through a rinse water supply pipe, and the air is blown through an air supply pipe that is different from the rinse water supply pipe [JP ‘874, para. 0008-0009]. 

placing the can body on a first conveyance line with an opening of the can body facing up [Wu, claim 21, Fig. 12];
blowing a destaticizing air downwardly to the can body to impart the can body with a destaticization state on the first conveyance line [Wu, claim 21, Fig. 12];
reversing the can body at a second conveyance line extending obliquely downward from the first conveyance line [JP ‘874, Abstract, Fig. 1]; and
rinsing the can body after the blowing of the destaticizing air along the second conveyance line [JP ‘874, Abstract, Fig. 1],
wherein the rinsing comprises spraying water to an inside of the can body while the can body is in the destaticization state [Wu, col. 3, line 62-col. 4, line 3], and
wherein the rinsing is performed by a rinser extending obliquely downward from a conveyance line [JP ‘874, Abstract, Fig. 1].
It would have been prima facie obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the method of rinsing a container via ionized air and optional other rinsing steps, of Wu [col. 3, line 62-col. 4, line 3], to include the method of spraying both air and water into the containers on an obliquely angled conveyance line, of JP 2013027874 A, in order to provide improve cleaning effect through a higher striking force, and reduce water consumption, as taught by JP 2013027874 A [para. 0009]. 
Although Wu teaches that the improved rinsing method is superior to the conventional methods of spraying water and air, by eliminating the use of water and machinery needed to invert the containers [col. 1, lines 65-col. 2, line 3], the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143, A. Here, the only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference—e.g., the combination of the ionized air rinsing, of Wu, and the water rinsing of JP ‘874. One 
Additionally, the combination of the linear conveyance line, of Wu, with the angled conveyance line of JP 2013027874 A, would result in the outcome of two conveyance lines because 1) Wu teaches a linear conveyance for rinsing the containers with ionized air [Fig. 12], while JP 2013027874 A teaches an angled conveyance line, which provides improved cleaning effect through a higher striking force, and reduced water consumption [para. 0009]. 
Finally, although Wu is drawn to cleaning plastic, PET bottles [Abstract], Kasting teaches that PET bottles and aluminum beverage cans are equally effected by static electrical charges, which adhere debris and other contaminants to the containers, and are cleaned using the same methods [col. 1, lines 28-40; col. 2, lines 38-50]. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the container cleaning method of Wu would be suitable for containers other than PET bottles [Wu, Abstract], and in particular would be suitable and obvious to apply for removing static charges from aluminum beverage cans, as taught by Kasting [col. 1, lines 28-40; col. 2, lines 38-50].
See the rejection of claim 1 for additional reasoning and citations as to the combination of references. 
As to amended claim 21, modified Wu discloses the destaticizing air includes destaticizing ions [claim 22, “ionized air”; col. 7, lines 43-51, “pressurized ionized air”], but fails to explicitly disclose (emphasis added): 
the destaticizing air includes destaticizing ions and a nitrogen gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressurized ionized air, of modified Wu, to include ionized nitrogen gas, of Bemis, because dry nitrogen is an effective substitute for air in the ionized air blast, as taught by Bemis [col. 4, lines 23-33].
22.    Modified Wu discloses the method according to claim 6, wherein the destaticizing air blower is between the rinser and the first conveyance line [col. 3, line 62-col. 4, line 3; JP’ 874, Abstract].
23.  Modified Wu discloses the method according to claim 12, wherein a position where the destaticizing air is blown by a destaticizing air blower adjoins a position of the reversing portion [col. 3, line 62-col. 4, line 3; JP’ 874, Abstract].
24.    Modified Wu discloses the method according to claim 1, wherein a negatively electrifiable film piece wound around the can body is removed from the can body after the rinsing [Wu, col. 1, lines 21-36; Kasting, col. 1, lines 28-40; col. 2, lines 38-50].
Although Wu is silent towards “a negatively electrifiable film piece”, the method of modified Wu is expected to remove any debris that is attached to the container via electrostatic charge—either internally or externally—such as debris from packaging which was used to transport the container or debris that is otherwise present in the bottling facility [Wu, col. 1, lines 21-36; Kasting, col. 1, lines 28-40; col. 2, lines 38-50; Bemis, col. 1, lines 9-27, “attracts particulate contaminants such as wood, paper, metal, etc.”].
25.    Modified Wu discloses the method according to claim 1, wherein a chip board piece of a pallet used to convey the can body, a film piece wound around the can body during the delivery and charged negatively, and positively charged hair are removed from the can body after the rinsing [Wu, col. 1, lines 21-36; Kasting, col. 1, lines 28-40; col. 2, lines 38-50].
a chip board piece of a pallet used to convey the can body, a film piece wound around the can body during the delivery and charged negatively, and positively charged hair”, the method of modified Wu is expected to remove any debris that is attached to the container via electrostatic charge—either internally or externally—such as debris from packaging which was used to transport the container or debris that is otherwise present in the bottling facility [Wu, col. 1, lines 21-36; Kasting, col. 1, lines 28-40; col. 2, lines 38-50; Bemis, col. 1, lines 9-27, “attracts particulate contaminants such as wood, paper, metal, etc.”].
26.    Modified Wu discloses the method according to claim 21, wherein a chip board piece of a pallet used to convey the can body, a film piece wound around the can body during the delivery and charged negatively, and positively charged hair are removed from the can body after the rinsing [Wu, col. 1, lines 21-36; Kasting, col. 1, lines 28-40; col. 2, lines 38-50].
Although Wu is silent towards “a chip board piece of a pallet used to convey the can body, a film piece wound around the can body during the delivery and charged negatively, and positively charged hair”, the method of modified Wu is expected to remove any debris that is attached to the container via electrostatic charge—either internally or externally—such as debris from packaging which was used to transport the container or debris that is otherwise present in the bottling facility [Wu, col. 1, lines 21-36; Kasting, col. 1, lines 28-40; col. 2, lines 38-50; Bemis, col. 1, lines 9-27, “attracts particulate contaminants such as wood, paper, metal, etc.”].

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 8147616 B2) in view of JP 2013027874 A (Machine Translation by Espacenet generated 12/09/2019) and Kasting (US 5598316 A). 
27.   Wu discloses a method for removing a foreign object attached on a can body [Abstract, claims 21-22, Fig. 12], the method comprising:
placing the can body on a first conveyance line with an opening of the can body facing up [claims 21-22, Fig. 12];

reversing the can body at a second conveyance line extending obliquely downward from the first conveyance line [col. 1, lines 49-64]; and
rinsing the can body after the blowing of the destaticizing air along the second conveyance line [col. 1, lines 49-64],
wherein the rinsing comprises spraying water and blowing air together to an inside of the can body while the can body is in the destaticization state [col. 1, lines 49-64].
Wu teaches that spraying a combination of air and water into an inverted container is a conventional cleaning step [col. 1, lines 49-64], and that an optional additional rinsing step may take place after the ionized air rinsing step [col. 3, line 62-col. 4, line 3]. However, Wu fails to explicitly disclose the italicized claim limitations above.
However, JP 2013027874 A discloses a method of container cleaning [Abstract], comprising:
The container cleaning machine cleaning the container by jetting the washing water on an inner surface of the cylindrical container C moving in an inverted state includes: a plurality of two-fluid nozzles 2 for jetting air and water mixing mist of a sector pattern by mixing a pressurized gas and the washing water on the inner surface of the cylindrical container C; and a one-fluid nozzle 3 for jetting only the washing water on the inner surface of the cylindrical container [Abstract]. 
[para. 0007] In order to achieve the above object, the present inventors have proposed a cleaning nozzle that can reduce the consumption of cleaning water without weakening the striking force applied to the object to be cleaned when spraying the cleaning water on the object to be cleaned. As a result of repeated research on the above, it was conceived that a two-fluid nozzle was applied to the washing 

    PNG
    media_image1.png
    301
    472
    media_image1.png
    Greyscale

Figure 1 is reproduced above has been rotated for clarity.
[para. 0008] As shown in FIG. 1, a cleaning water supply pipe 1 is disposed, and a plurality of two fluid nozzles 2 and a single one fluid nozzle 3 are installed in the cleaning water supply pipe 1. The two-fluid nozzle 2 is arranged at a predetermined pitch from the upstream side to the downstream side in the traveling direction of the cylindrical container C (only one cylindrical container is shown in FIG. 1) such as a can container. The number of is set to 12, for example. These two fluid nozzles 2 are supplied with compressed air of a predetermined pressure from an air pipe 4 through a tube 5. At least one 1-fluid nozzle 3 is arranged on the downstream side of the 2-fluid nozzle group. A bar-shaped guide rail 6 for guiding the movement of the cylindrical container C is disposed vertically and horizontally so as to surround the cylindrical container C (only the upper and lower guide rails are shown in FIG. 1). The cleaning water supply pipe 1, the air pipe 4, and the guide rail 6 are disposed so as to be inclined at a predetermined angle (α) with respect to the horizontal plane.  
[para. 0009] As shown in FIG. 2A, the two-fluid nozzle 2 is supplied with cleaning water and compressed air. The washing water and the compressed air supplied to the two-fluid nozzle 2 are mixed 
It would have been prima facie obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the method of rinsing a container via ionized air and optional other rinsing steps, of Wu [col. 3, line 62-col. 4, line 3], to include the method of spraying both air and water into the containers on an obliquely angled conveyance line, of JP 2013027874 A, in order to provide improve cleaning effect through a higher striking force, and reduce water consumption, as taught by JP 2013027874 A [para. 0009]. 
Although Wu teaches that the improved rinsing method is superior to the conventional methods of spraying water and air, by eliminating the use of water and machinery needed to invert the containers [col. 1, lines 65-col. 2, line 3], the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143, A. Here, the only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference—e.g., the combination of the ionized air rinsing, of Wu, and the water rinsing of JP ‘874. One of ordinary skill in the art could have combined the elements as claimed by known methods, and where each element merely performs the same function as it does separately—e.g., cleaning a container.  The 
Additionally, the combination of the linear conveyance line, of Wu, with the angled conveyance line of JP 2013027874 A, would result in the outcome of two conveyance lines because 1) Wu teaches a linear conveyance for rinsing the containers with ionized air [Fig. 12], while JP 2013027874 A teaches an angled conveyance line, which provides improved cleaning effect through a higher striking force, and reduced water consumption [para. 0009]. 
Finally, although Wu is drawn to cleaning plastic, PET bottles [Abstract], Kasting teaches that PET bottles and aluminum beverage cans are equally affected by static electrical charges, which adhere debris and other contaminants to the containers, and are cleaned using the same methods [col. 1, lines 28-40; col. 2, lines 38-50]. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the container cleaning method of Wu would be suitable for containers other than PET bottles [Wu, Abstract], and in particular would be suitable and obvious to apply for removing static charges from aluminum beverage cans, as taught by Kasting [col. 1, lines 28-40; col. 2, lines 38-50].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713       

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713